DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Claim Objection
Claim 1-19 are objected. Independ claim 1, 9, 15 and dependent claim 3, 11 and 17 are objected for reciting the terms “reputation of the translation and trust of the translation” but the specification does not provide a standard for ascertaining whether they related to translated materials or machine making the translation.  
Dependent claim 2-8, 10-14 and 15-19 are objected for their dependencies on objected independent claims.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4,  9, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szarvas, Istvan et al (US Patent No. 10679015), hereafter, referred to as “Szarvas”, in view of Zhang, Ying et al (PGPUB Document No. 20170371869), hereafter, referred to as “Zhang”.

Regarding claim 1 (Currently amended), Szarvas teaches A method for analyzing unstructured data, the method comprising: receiving, at one or more hardware processors, a set of unstructured data(Szarvas, element 202-214 of Fig. 2 disclose receiving unstructured data (document) and analyzing documents ; Fig. 7 further teaches implementing the method on a computing system having processors); analyzing, with the one or more hardware processors, the set of unstructured data to infer structural elements from the unstructured data(Szarvas, element 214 of Fig. 2 and col 13:33-38 disclose unstructured data (document) is being analyzed and structural elements such as product review quotes are being inferred “The routine proceeds from operation 212 to operation 214, where the quote extraction module 108 selects one or more representative sentences from among the sentences parsed from the documents 104A or 120A associated with the particular item for each of the identified most relevant topics. In one configuration, the most representative sentence(s) for a topic are those sentences that are representative both in terms of sentiment and in terms of subject matter”), including determining inference qualities of the structural elements(Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)), the analyzing comprising obtaining machine translations of data items in the set of unstructured data from a first language to a second language(Szarvas, Fig. 1E and col 8:19-25 disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences) “For each of the extracted quotes, the number of documents that support the quote in different languages is also specified in the GUI 124. For example, an indication showing the number of supporting documents 122A is provided in FIG. 1E by stating that “22 more people say the same thing in German”; abstract further teaches that machine translation is being done from first language to second language “machine translation to augment document summarization. Utilizing an implementation of the technologies described herein, a representative quote can be extracted from a document expressed using a first human-readable language and machine translated to a second human-readable language”); assigning, with the one or more hardware processors, quantized inference quality levels to the structural elements(Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)), 
generating, with the one or more hardware processors, a set of structured data to include at least i) the structural elements inferred from the unstructured data and (Szarvas, Fig. 1E and col 8:19-25 disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences) “For each of the extracted quotes, the number of documents that support the quote in different languages is also specified in the GUI 124. For example, an indication showing the number of supporting documents 122A is provided in FIG. 1E by stating that “22 more people say the same thing in German”) ii) associations between respective ones of the structural elements in the set of structured data and the corresponding quantized quality levels assigned to the structural elements(Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)); 
and providing, with the one or more hardware processors, the set of structured data, including the associations between respective ones of the structural elements and the corresponding quantized quality levels assigned to the structural elements, to a user interface application to enable the user interface application to visually display varying inference qualities in the set of structured data(Szarvas, Fig. 1E discloses a user interface to display various inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)).
Szarvas teaches inference of structural elements from unistructural data sources and assigning a interference quality to them but he does not explicitly teach the quantized inference quality levels being selected based on the inference qualities of the structural elements, from a set comprising a plurality of predetermined inference quality levels, the assigning comprising assigning the quantized inference quality levels based at least in part on respective translation confidence scores corresponding to respective data items, the translation confidence scores being based on one or both of reputation of the translation and trust of the translation; 
However, in the same field of endeavor of determining translation confidence score Zhang teaches the assigning comprising assigning the quantized inference quality levels based at least in part on respective translation confidence scores corresponding to respective data items, the translation confidence scores being based on one or both of reputation of the translation and trust of the translation (Zhang, in light of unclear claim limitations para 0067-0068 and Fig. 5 discloses inference of translation confidence based on translation quality or trust “Based on the similarities or differences identified at step 74, a translation score may be calculated at step 76. Examples of translation scores include the bilingual evaluation understudy (BLEU) score.” ); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the machine translation of documents of Szarvas into score generation of translation quality/confidence of Zhang to produce an expected result of evaluation translation confidence/quality scores of data elements. The modification would be obvious because one of ordinary skill in the art would be motivated to generate translation scoring for inferred translated structural element to give users an idea about inference quality for translated data elements.
Szarvas and Zhang teaches inference of structural elements from unistructural data sources and assigning an interference quality to them but he does not explicitly teach the quantized inference quality levels being selected based on the inference qualities of the structural elements, from a set comprising a plurality of predetermined inference quality levels.
However, assignment of inference quality from a pre-determined quality level is a minor modification that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to assign inferred quality level according to one’s business need .  34 Atty. Doc. No. 34349-40844 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Szarvas and Zhang to assign inferred quality level according to their respective business rule and need.

Regarding Claim 3 (Currently amended), Szarvas and Zhang teach all the limitations of claim 1 and Zhang further teaches the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items and being based on both of reputation of the translation and trust of the translation(Zhang, in light of unclear claim limitations para 0067-0068 and Fig. 5 discloses inference of translation confidence based on translation quality or trust “Based on the similarities or differences identified at step 74, a translation score may be calculated at step 76. Examples of translation scores include the bilingual evaluation understudy (BLEU) score.”;para 0072 further discloses influence of reputation score based on translation quality “if the translation quality was above a predetermined threshold (indicating an adequate or better translation), the translation reputation 44 may be increased. On the other hand, if the translation quality was below the predetermined threshold (indicating a relatively low-quality translation), the translation reputation 44 may be decreased”).

Regarding Claim 4 (Previously presented), Szarvas and Zhang teach all the limitations of claim 1 and Szarvas further teaches wherein analyzing the set of unstructured data includes grouping data items of the unstructured data according to a topic (Szarvas, col 11:12  discloses analyzing documents (unstructured data) and grouping of data according to topic  “extraction module 108 may produce more salient topics when executed across documents containing reviews of items of a similar type. For example, the most relevant topics determined for a group of items consisting of small appliances might indicate the reliability of the item, the quality of the construction of the item, the price or value of the item, and the like”), 
and assigning quantized inference quality levels to the structural elements comprises assigning the quantized inference quality levels based at least in part on respective relevance scores corresponding to respective data items(Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences); col 16:65-67 ~ col 17: 1-5 & element 406 of Fig. 4 further disclose determination of relevance/overlap score/percentage to compare against a threshold  “The threshold value can define the percentage of overlap that is required between different result sets for the result sets to be considered accurate...”), 
the relevance scores being indicative of degree of relevance of the corresponding data items to the topic (Szarvas, col 16:65-67 ~ col 17: 1-5 & element 406 of Fig. 4 further disclose determination of relevance/overlap score/percentage which indicates their relevance to the group related to a topic  “The threshold value can define the percentage of overlap that is required between different result sets for the result sets to be considered accurate...”).

Regarding claim 9 (Currently amended), Szarvas teaches A system, comprising: a non-transitory memory for storing instructions; one or more hardware processors that are coupled to the non-transitory memory and that are configured to execute the instructions to cause the system to perform operations comprising(Szarvas, Fig. 7 further teaches a computing system having processors, storages for executing instructions): 
receiving a set of unstructured data(Szarvas, element 202-214 of Fig. 2 disclose receiving unstructured data (document) and analyzing documents ; Fig. 7 further teaches implementing the method on a computing system having processors), analyzing the set of unstructured data to infer structural elements from the unstructured data(Szarvas, element 214 of Fig. 2 and col 13:33-38 disclose unstructured data (document) is being analyzed and structural elements such as product review quotes are being inferred “The routine proceeds from operation 212 to operation 214, where the quote extraction module 108 selects one or more representative sentences from among the sentences parsed from the documents 104A or 120A associated with the particular item for each of the identified most relevant topics. In one configuration, the most representative sentence(s) for a topic are those sentences that are representative both in terms of sentiment and in terms of subject matter”), 
including determining inference qualities of the structural elements(Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)), the analyzing comprising obtaining machine translations of data items in the set of unstructured data from a first language to a second language(Szarvas, Fig. 1E and col 8:19-25 disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences) “For each of the extracted quotes, the number of documents that support the quote in different languages is also specified in the GUI 124. For example, an indication showing the number of supporting documents 122A is provided in FIG. 1E by stating that “22 more people say the same thing in German”; abstract further teaches that machine translation is being done from first language to second language “machine translation to augment document summarization. Utilizing an implementation of the technologies described herein, a representative quote can be extracted from a document expressed using a first human-readable language and machine translated to a second human-readable language”), 
assigning quantized inference quality levels to the structural elements(Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)), 
generating a set of structured data to include at least i) the structural elements inferred from the unstructured data and (Szarvas, Fig. 1E and col 8:19-25 disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences) “For each of the extracted quotes, the number of documents that support the quote in different languages is also specified in the GUI 124. For example, an indication showing the number of supporting documents 122A is provided in FIG. 1E by stating that “22 more people say the same thing in German”) ii) associations between respective ones of the structural elements in the set of structured data and the corresponding quantized quality levels assigned to the structural elements(Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)), 
and providing the set of structured data, including the associations between respective ones of the structural elements and the corresponding quantized quality levels assigned to the structural elements, to a user interface application to enable the user interface application to visually display varying inference qualities in the set of structured data(Szarvas, Fig. 1E discloses a user interface to display various inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)). 
Szarvas teaches inference of structural elements from unistructural data sources and assigning an interference quality to them but he does not explicitly teach the quantized inference quality levels being selected, based on the inference qualities of the structural elements, from a set comprising a plurality of predetermined inference quality levels, the assigning comprising assigning the quantized inference quality levels based at least in part onReply to Office Action of February 15, 2022 respective translation confidence scores corresponding to respective data items, the translation confidence scores being based on one or both of reputation of the translation and trust of the translation, 
However, in the same field of endeavor of determining translation confidence score Zhang teaches the assigning comprising assigning the quantized inference quality levels based at least in part onReply to Office Action of February 15, 2022 respective translation confidence scores corresponding to respective data items, the translation confidence scores being based on one or both of reputation of the translation and trust of the translation (Zhang, in light of unclear claim limitations para 0067-0068 and Fig. 5 discloses inference of translation confidence based on translation quality or trust “Based on the similarities or differences identified at step 74, a translation score may be calculated at step 76. Examples of translation scores include the bilingual evaluation understudy (BLEU) score.” ); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the machine translation of documents of Szarvas into score generation of translation quality/confidence of Zhang to produce an expected result of evaluation translation confidence/quality scores of data elements. The modification would be obvious because one of ordinary skill in the art would be motivated to generate translation scoring for inferred translated structural element to give users an idea about inference quality for translated data elements.
Szarvas and Zhang teaches inference of structural elements from unistructural data sources and assigning an interference quality to them but he does not explicitly teach the quantized inference quality levels being selected, based on the inference qualities of the structural elements, from a set comprising a plurality of predetermined inference quality levels.
However, assignment of inference quality from a pre-determined quality level is a minor modification that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to assign inferred quality level according to one’s business need .  34 Atty. Doc. No. 34349-40844 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Szarvas and Zhang to assign inferred quality level according to their respective business rule and need.

Regarding Claim 11 (Currently amended), Szarvas and Zhang teach all the limitations of claim 9 and Zhang further teaches wherein analyzing the set of unstructured data (Szarvas, element 214 of Fig. 2 and col 13:33-38 disclose unstructured data (document) is being analyzed and structural elements such as product review quotes are being inferred “The routine proceeds from operation 212 to operation 214, where the quote extraction module 108 selects one or more representative sentences from among the sentences parsed from the documents 104A or 120A associated with the particular item for each of the identified most relevant topics. In one configuration, the most representative sentence(s) for a topic are those sentences that are representative both in terms of sentiment and in terms of subject matter”) includes both of i) obtaining machine translations of data items in the set of unstructured data from the first language to  the second language (Szarvas, abstract further teaches that machine translation is being done from first language to second language “machine translation to augment document summarization. Utilizing an implementation of the technologies described herein, a representative quote can be extracted from a document expressed using a first human-readable language and machine translated to a second human-readable language”), and ii) grouping data items of the unstructured data according to a topic(Szarvas, col 16:65-67 ~ col 17: 1-5 & element 406 of Fig. 4 further disclose determination of relevance/overlap score/percentage which indicates their relevance to the group related to a topic  “The threshold value can define the percentage of overlap that is required between different result sets for the result sets to be considered accurate...”), and 
the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items, respective relevance scores corresponding to respective data items, the relevance scores being indicative of degree of relevance of the corresponding data items to the topic, and the translation confidence scores being based on both of reputation of the ACTIVE.135562418.01Application No. 15/958,428Docket No.: 215786-0141-00-US-574944translation and trust of the translation(Zhang, in light of unclear claim limitations para 0067-0068 and Fig. 5 discloses inference of translation confidence based on translation quality or trust “Based on the similarities or differences identified at step 74, a translation score may be calculated at step 76. Examples of translation scores include the bilingual evaluation understudy (BLEU) score.” ; para 0072 further discloses influence of reputation score based on translation quality “if the translation quality was above a predetermined threshold (indicating an adequate or better translation), the translation reputation 44 may be increased. On the other hand, if the translation quality was below the predetermined threshold (indicating a relatively low-quality translation), the translation reputation 44 may be decreased”; where Szarvas, col 16:65-67 ~ col 17: 1-5 & element 406 of Fig. 4 further disclose determination of relevance/overlap score/percentage which indicates their relevance to the group related to a topic  “The threshold value can define the percentage of overlap that is required between different result sets for the result sets to be considered accurate...”).

Regarding claim 15 (Currently amended), Szarvas teaches A tangible computer readable medium, or media, storing machine readable instructions that, when executed by one or more processors, cause the one or more processors to (Szarvas, Fig. 7 further teaches a computing system having processors, storages for executing instructions): 
receive a set of unstructured data(Szarvas, element 202-214 of Fig. 2 disclose receiving unstructured data (document) and analyzing documents ; Fig. 7 further teaches implementing the method on a computing system having processors); analyze the set of unstructured data to infer structural elements from the unstructured data(Szarvas, element 214 of Fig. 2 and col 13:33-38 disclose unstructured data (document) is being analyzed and structural elements such as product review quotes are being inferred “The routine proceeds from operation 212 to operation 214, where the quote extraction module 108 selects one or more representative sentences from among the sentences parsed from the documents 104A or 120A associated with the particular item for each of the identified most relevant topics. In one configuration, the most representative sentence(s) for a topic are those sentences that are representative both in terms of sentiment and in terms of subject matter”), the analyzing including determining inference qualities of the structural elements(Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)), the analyzing comprising obtaining machine translations of data items in the set of unstructured data from a first language to a second language(Szarvas, Fig. 1E and col 8:19-25 disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences) “For each of the extracted quotes, the number of documents that support the quote in different languages is also specified in the GUI 124. For example, an indication showing the number of supporting documents 122A is provided in FIG. 1E by stating that “22 more people say the same thing in German”; abstract further teaches that machine translation is being done from first language to second language “machine translation to augment document summarization. Utilizing an implementation of the technologies described herein, a representative quote can be extracted from a document expressed using a first human-readable language and machine translated to a second human-readable language”); 
generate a set of structured data to include at least i) the structural elements inferred from the unstructured data and (Szarvas, Fig. 1E and col 8:19-25 disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences) “For each of the extracted quotes, the number of documents that support the quote in different languages is also specified in the GUI 124. For example, an indication showing the number of supporting documents 122A is provided in FIG. 1E by stating that “22 more people say the same thing in German”) ii) associations between respective ones of the structural elements in the set of structured data and the corresponding quantized quality levels assigned to the structural elements(Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)); and provide the set of structured data, including the associations between respective ones of the structural elements and the corresponding quantized quality levels assigned to the structural elements, to a user interface application to enable the user interface application to visually display varying inference qualities in the set of structured data(Szarvas, Fig. 1E discloses a user interface to display various inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences)).
Szarvas teaches inference of structural elements from unistructural data sources and assigning an interference quality to them but he does not explicitly teach assign the quantized inference quality levels being selected, based on the inference qualities of the structural elements, from a set comprising a plurality of predetermined inference quality levels, the assigning comprising assigning the quantized inference quality levels based at least in part on respective translation confidence scores corresponding to respective data items, the translation confidence scores being based on one or both of reputation of the translation and trust of the translation; 
However, in the same field of endeavor of determining translation confidence score Zhang teaches the assigning comprising assigning the quantized inference quality levels based at least in part on respective translation confidence scores corresponding to respective data items, the translation confidence scores being based on one or both of reputation of the translation and trust of the translation (Zhang, in light of unclear claim limitations para 0067-0068 and Fig. 5 discloses inference of translation confidence based on translation quality or trust “Based on the similarities or differences identified at step 74, a translation score may be calculated at step 76. Examples of translation scores include the bilingual evaluation understudy (BLEU) score.” ); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the machine translation of documents of Szarvas into score generation of translation quality/confidence of Zhang to produce an expected result of evaluation translation confidence/quality scores of data elements. The modification would be obvious because one of ordinary skill in the art would be motivated to generate translation scoring for inferred translated structural element to give users an idea about inference quality for translated data elements.
Szarvas and Zhang teaches inference of structural elements from unistructural data sources and assigning an interference quality to them but he does not explicitly teach assign the quantized inference quality levels being selected, based on the inference qualities of the structural elements, from a set comprising a plurality of predetermined inference quality levels.
However, assignment of inference quality from a pre-determined quality level is a minor modification that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to assign inferred quality level according to one’s business need .  34 Atty. Doc. No. 34349-40844 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Szarvas and Zhang to assign inferred quality level according to their respective business rule and need.

Regarding Claim 17 (Currently amended), Szarvas and Zhang teach all the limitations of claim 15 and Zhang further teaches wherein the machine readable instructions, when executed by the one or more processors, cause the one or more processors(Szarvas, Fig. 7 further teaches a computing system having processors, storages for executing instructions) to analyze the set of unstructured data (Szarvas, element 214 of Fig. 2 and col 13:33-38 disclose unstructured data (document) is being analyzed and structural elements such as product review quotes are being inferred “The routine proceeds from operation 212 to operation 214, where the quote extraction module 108 selects one or more representative sentences from among the sentences parsed from the documents 104A or 120A associated with the particular item for each of the identified most relevant topics. In one configuration, the most representative sentence(s) for a topic are those sentences that are representative both in terms of sentiment and in terms of subject matter”) at least by both of i) obtaining machine translations of data items in the set of unstructured data from the first language to the second language(Szarvas, abstract further teaches that machine translation is being done from first language to second language “machine translation to augment document summarization. Utilizing an implementation of the technologies described herein, a representative quote can be extracted from a document expressed using a first human-readable language and machine translated to a second human-readable language”)s and ii) grouping data items of the unstructured data according to a topic(Szarvas, col 16:65-67 ~ col 17: 1-5 & element 406 of Fig. 4 further disclose determination of relevance/overlap score/percentage which indicates their relevance to the group related to a topic  “The threshold value can define the percentage of overlap that is required between different result sets for the result sets to be considered accurate...”), 
and the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items, respective relevance scores corresponding to respective data items, the relevance scores being indicative of degree of relevance of the corresponding data items to the topic, and the translation confidence scores being based on both of reputation of the translation and trust of the translation(Zhang, in light of unclear claim limitations para 0067-0068 and Fig. 5 discloses inference of translation confidence based on translation quality or trust “Based on the similarities or differences identified at step 74, a translation score may be calculated at step 76. Examples of translation scores include the bilingual evaluation understudy (BLEU) score.” ; para 0072 further discloses influence of reputation score based on translation quality “if the translation quality was above a predetermined threshold (indicating an adequate or better translation), the translation reputation 44 may be increased. On the other hand, if the translation quality was below the predetermined threshold (indicating a relatively low-quality translation), the translation reputation 44 may be decreased”; where Szarvas, col 16:65-67 ~ col 17: 1-5 & element 406 of Fig. 4 further disclose determination of relevance/overlap score/percentage which indicates their relevance to the group related to a topic  “The threshold value can define the percentage of overlap that is required between different result sets for the result sets to be considered accurate...”). 



Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Szarvas, Istvan et al (US Patent No. 10679015), hereafter, referred to as “Szarvas”, in view of Zhang, Ying et al (PGPUB Document No. 20170371869), hereafter, referred to as “Zhang”, in further view of Podgorny, Igor et al (PGPUB Document No. 20170124184), hereafter, referred to as “Podgorny”.

Regarding Claim 2 (Previously presented), Szarvas and Zhang teach all the limitations of claim 1 and Szarvas further teaches and assigning quantized inference quality levels to the structural elements comprises assigning the quantized inference quality levels based at least in part on certainty qualifiers, for the structural elements (Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences); col 16:65-67 ~ col 17: 1-5 & element 406 of Fig. 4 further disclose determination of relevance/overlap score/percentage to compare against a threshold; where percentage similarity or overlap indicates percentage of similarity certainty  “The threshold value can define the percentage of overlap that is required between different result sets for the result sets to be considered accurate...”). 
But they don’t explicitly teach wherein analyzing the set unstructured data comprises analyzing the set of unstructured data using a machine learning engine, provided by the machine learning engine.
However, in the same field of endeavor of identifying structured elements from unstructured data Podgorny teaches wherein analyzing the set unstructured data comprises analyzing the set of unstructured data using a machine learning engine, provided by the machine learning engine (Podgorny, para 0008 discloses that unstructured data such as webpages, documents are getting analyzed by “unsupervised learning” (which is a subset of machine learning, https://www.ibm.com/cloud/blog/supervised-vs-unsupervised-learning) “topic algorithms/models extract hidden topics or summaries from content objects (e.g., database entries, webpages, and documents), ….probabilistic topic models are configured to perform unsupervised learning by discovering/finding hidden structure in unlabeled data”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the analysis of unstructured data for structural element identification and quantification of identified structural elements of Szarvas and Zhang into machine learning process of analyzing unstructured data of Podgorny to produce an expected result of using machine learning for unstructured data analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide updated model for data analysis without manually incorporation the pattern recognition for structural elements within unistructural data .
Regarding Claim 10 (Previously presented), Szarvas and Zhang teach all the limitations of claim 9 and Szarvas further teaches and assigning quantized inference quality levels to the structural elements comprises assigning the quantized inference quality levels based at least in part on certainty qualifiers, for the structural elements (Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences); col 16:65-67 ~ col 17: 1-5 & element 406 of Fig. 4 further disclose determination of relevance/overlap score/percentage to compare against a threshold; where percentage similarity or overlap indicates percentage of similarity certainty  “The threshold value can define the percentage of overlap that is required between different result sets for the result sets to be considered accurate...”). 
But they don’t explicitly teach wherein analyzing the set unstructured data comprises analyzing the set of unstructured data using a machine learning engine, provided by the machine learning engine.
However, in the same field of endeavor of identifying structured elements from unstructured data Podgorny teaches wherein analyzing the set unstructured data comprises analyzing the set of unstructured data using a machine learning engine, provided by the machine learning engine (Podgorny, para 0008 discloses that unstructured data such as webpages, documents are getting analyzed by “unsupervised learning” (which is a subset of machine learning, https://www.ibm.com/cloud/blog/supervised-vs-unsupervised-learning) “topic algorithms/models extract hidden topics or summaries from content objects (e.g., database entries, webpages, and documents), ….probabilistic topic models are configured to perform unsupervised learning by discovering/finding hidden structure in unlabeled data”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the analysis of unstructured data for structural element identification and quantification of identified structural elements of Szarvas and Zhang into machine learning process of analyzing unstructured data of Podgorny to produce an expected result of using machine learning for unstructured data analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide updated model for data analysis without manually incorporation the pattern recognition for structural elements within unistructural data .

Regarding Claim 16 (Previously presented), Szarvas and Zhang teach all the limitations of claim 15 and Szarvas further teaches and assign quantized inference quality levels to the structural elements based at least in part on certainty qualifiers, for the structural elements (Szarvas, Fig. 1E and disclose inferred structural elements such as “LOW LIGHT”, “SLR”, “ZOOM” features of analyzed topic from unstructured documents “Photosonic PREMIER Digital Color Camera” are presented with their inference quality 122A (22 found occurrences), 122B  (12 found occurrences)and 122C (15 found occurrences); col 16:65-67 ~ col 17: 1-5 & element 406 of Fig. 4 further disclose determination of relevance/overlap score/percentage to compare against a threshold; where percentage similarity or overlap indicates percentage of similarity certainty  “The threshold value can define the percentage of overlap that is required between different result sets for the result sets to be considered accurate...”). 
But they don’t explicitly teach wherein the machine readable instructions, when executed by the one or more processors, cause the one or more processors to analyzing the set unstructured data using a machine learning engine, provided by the machine learning engine.
However, in the same field of endeavor of identifying structured elements from unstructured data Podgorny teaches wherein analyzing the set unstructured data comprises analyzing the set of unstructured data using a machine learning engine, provided by the machine learning engine (Podgorny, para 0008 discloses that unstructured data such as webpages, documents are getting analyzed by “unsupervised learning” (which is a subset of machine learning, https://www.ibm.com/cloud/blog/supervised-vs-unsupervised-learning) “topic algorithms/models extract hidden topics or summaries from content objects (e.g., database entries, webpages, and documents), ….probabilistic topic models are configured to perform unsupervised learning by discovering/finding hidden structure in unlabeled data”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the analysis of unstructured data for structural element identification and quantification of identified structural elements of Szarvas and Zhang into machine learning process of analyzing unstructured data of Podgorny to produce an expected result of using machine learning for unstructured data analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide updated model for data analysis without manually incorporation the pattern recognition for structural elements within unistructural data .



Claim 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Szarvas, Istvan et al (US Patent No. 10679015), hereafter, referred to as “Szarvas”, in view of Zhang, Ying et al (PGPUB Document No. 20170371869), hereafter, referred to as “Zhang”, in further view of Mochizuki, Takatoshi et al (US Patent No. 6330576), hereafter, referred to as “Takatoshi”.

Regarding Claim 5 (Original), Szarvas and Zhang teach all the limitations of claim1 but they don’t explicitly teach further comprising detecting, with the user interface application, a user selection indicating one or more quality levels of the quantized quality levels, selecting, with the user interface application, one or more subsets of the set of structured data to be displayed to the user, the one or more subsets including structural elements associated with the one or more selected quality levels, and causing, with the user interface application, the selected one or more subsets of the set of structured data to be displayed to the user.
However, in the same field of endeavor of displaying contents based on their relevance levels Takatoshi teaches further comprising detecting, with the user interface application, a user selection indicating one or more quality levels of the quantized quality levels, selecting, with the user interface application, one or more subsets of the set of structured data to be displayed to the user, the one or more subsets including structural elements associated with the one or more selected quality levels, and causing, with the user interface application, the selected one or more subsets of the set of structured data to be displayed to the user (Takatoshi, Fig. 13 discloses providing users an option to display contents by selecting different level of inference quality (relevance quality/score) by selecting degree of relevancy such as range of 0~0.1, 0.1~0.3 etc.; Takatoshi’ s above mentioned teaching can be applied for quantified quality level for inferred structures as disclosed by Szarvas to display inferred structures by their relevance levels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the quantification of identified structural elements of Szarvas and Zhang into providing a content displaying mechanism of presenting contents by changing their relevance levels of Takatoshi to produce an expected result of organizing search results by their relevance. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a systems for displaying data organized under various quality/rating groups so that user can easily view contents by their quality or ratings.

Regarding Claim 12 (Original), Szarvas and Zhang teach all the limitations of claim 9 but they don’t explicitly teach wherein the operations further comprise detecting a user selection indicating one or more quality levels of the quantized quality levels, selecting one or more subsets of the set of structured data to be displayed to the user, the one or more subsets including structural elements associated with the one or more selected quality levels, and causing the selected one or more subsets of the set of structured data to be displayed to the user.
However, in the same field of endeavor of displaying contents based on their relevance levels Takatoshi teaches wherein the operations further comprise detecting a user selection indicating one or more quality levels of the quantized quality levels, selecting one or more subsets of the set of structured data to be displayed to the user, the one or more subsets including structural elements associated with the one or more selected quality levels, and causing the selected one or more subsets of the set of structured data to be displayed to the user (Takatoshi, Fig. 13 discloses providing users an option to display contents by selecting different level of inference quality (relevance quality/score) by selecting degree of relevancy such as range of 0~0.1, 0.1~0.3 etc.; Takatoshi’ s above mentioned teaching can be applied for quantified quality level for inferred structures as disclosed by Szarvas to display inferred structures by their relevance levels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the quantification of identified structural elements of Szarvas and Zhang into providing a content displaying mechanism of presenting contents by changing their relevance levels of Takatoshi to produce an expected result of organizing search results by their relevance. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a systems for displaying data organized under various quality/rating groups so that user can easily view contents by their quality or ratings.

Regarding Claim 18 (Original), Szarvas and Zhang teach all the limitations of claim 15 and Szarvas further teaches further storing machine readable instructions that, when executed by the one or more processors, cause the one or more processors(Szarvas, Fig. 7 further teaches a computing system having processors, storages for executing instructions), 
But they don’t explicitly teach to detect a user selection indicating one or more quality levels of the quantized quality levels, select one or more subsets of the set of structured data to be displayed to the user, the one or more subsets including structural elements associated with the one or more selected quality levels, and cause the selected one or more subsets of the set of structured data to be displayed to the user.
However, in the same field of endeavor of displaying contents based on their relevance levels Takatoshi teaches to detect a user selection indicating one or more quality levels of the quantized quality levels, select one or more subsets of the set of structured data to be displayed to the user, the one or more subsets including structural elements associated with the one or more selected quality levels, and cause the selected one or more subsets of the set of structured data to be displayed to the user (Takatoshi, Fig. 13 discloses providing users an option to display contents by selecting different level of inference quality (relevance quality/score) by selecting degree of relevancy such as range of 0~0.1, 0.1~0.3 etc.; Takatoshi’ s above mentioned teaching can be applied for quantified quality level for inferred structures as disclosed by Podgorny to display inferred structures by their relevance levels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the quantification of identified structural elements of Szarvas and Zhang into providing a content displaying mechanism of presenting contents by changing their relevance levels of Takatoshi to produce an expected result of organizing search results by their relevance. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a systems for displaying data organized under various quality/rating groups so that user can easily view contents by their quality or ratings.


Claim 6-7, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Szarvas, Istvan et al (US Patent No. 10679015), hereafter, referred to as “Szarvas”, in view of Zhang, Ying et al (PGPUB Document No. 20170371869), hereafter, referred to as “Zhang”, in view of Chiu, Patrick et al (PGPUB Document No. US20170228445), hereafter, referred to as “Chiu”, in further view of Chen, Francine et al (PGPUB Document No. 20180357318), hereafter, referred to as “Chen”.

Regarding Claim 6 (Previously presented), Szarvas, Zhang and Takatoshi teach all the limitations of claim 5 and Takatoshi further teaches including causing visual representations of respective inference quality levels of respective ones of the multiple subsets to be displayed to the user (Takatoshi, Fig. 13 discloses providing users an option to display contents by selecting different level of inference quality (relevance quality/score) by selecting and indicating degree of relevancy of contents).
But they don’t explicitly teach wherein causing the selected one or more subsets of the set of structural data to be displayed to the user comprises causing multiple subsets of the set of the structured data to be simultaneously displayed to the user, 
However in the same field of endeavor of topic clustering Chen teaches wherein causing the selected one or more subsets of the set of structural data to be displayed to the user comprises causing multiple subsets of the set of the structured data to be simultaneously displayed to the user (Chen, para 0072 and element 640 of Fig. 6 teaches a means for displaying selected structural data (topics) by their quality (threshold); as the slider 640 is moving multiple sets of contents are getting included for display “A user can interactively initiate threshold windows, shown as boxes 640 with borders, and dynamically adjust the thresholds by dragging them. … All posts satisfying the criteria are highlighted in black, whereas others are colored in gray.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of contents by their relevancy scores of Szarvas, Zhang and Takatoshi into displaying of contents of multiple relevancy levels together of Chen to produce an expected result of providing users an option to view multiple datasets together. The modification would be obvious because one of ordinary skill in the art would be motivated to provide various ways of displaying datasets for user’s analysis.

Regarding claim 7 (Original), Szarvas, Zhang and Takatoshi teach all the limitations of claim 5 but they don’t explicitly teach further comprising causing, with the user interface application, data items of the unstructured data to be displayed to the user, including limiting display of the data items of the unstructured data to data items that correspond with data items included in the selected one or more subsets of the structured data, 
However in the same field of endeavor of topic clustering Chen teaches further comprising causing, with the user interface application, data items of the unstructured data to be displayed to the user, including limiting display of the data items of the unstructured data to data items that correspond with data items included in the selected one or more subsets of the structured data (Chen, para 0067-0069  and element 540 of fig. 5 disclose limiting the display at user interface of unstructured data such as content item from where structural data such as topics are extracted from “the content item is hidden from the UI at 540 and the process may end for the content item”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of contents by their relevancy scores of Szarvas, Zhang and Takatoshi into displaying of unstructured contents of Chen to produce an expected result of providing users an option to view source of the structured data. The modification would be obvious because one of ordinary skill in the art would be motivated to view the origin of extracted structural data.

Regarding Claim 13 (Previously presented), Szarvas, Zhang and Takatoshi teach all the limitations of claim 12 and Takatoshi further teaches including causing visual representations of respective inference quality levels of respective ones of the multiple subsets to be displayed to the user (Takatoshi, Fig. 13 discloses providing users an option to display contents by selecting different level of inference quality (relevance quality/score) by selecting and indicating degree of relevancy of contents).
But they don’t explicitly teach wherein causing the selected one or more subsets of the set of structural data to be displayed to the user comprises causing multiple subsets of the set of the structured data to be simultaneously displayed to the user, 
However in the same field of endeavor of topic clustering Chen teaches wherein causing the selected one or more subsets of the set of structural data to be displayed to the user comprises causing multiple subsets of the set of the structured data to be simultaneously displayed to the user (Chen, para 0072 and element 640 of Fig. 6 teaches a means for displaying selected structural data (topics) by their quality (threshold); as the slider 640 is moving multiple sets of contents are getting included for display “A user can interactively initiate threshold windows, shown as boxes 640 with borders, and dynamically adjust the thresholds by dragging them. … All posts satisfying the criteria are highlighted in black, whereas others are colored in gray.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of contents by their relevancy scores of Szarvas, Zhang and Takatoshi into displaying of contents of multiple relevancy levels together of Chen to produce an expected result of providing users an option to view multiple datasets together. The modification would be obvious because one of ordinary skill in the art would be motivated to provide various ways of displaying datasets for user’s analysis.

Regarding claim 14 (Original), Szarvas, Zhang and Takatoshi teach all the limitations of claim 12 but they don’t explicitly teach wherein the operations further comprise causing data items of the unstructured data to be displayed to the user, including limiting display of the data items of the unstructured data to data items that correspond with data items included in the selected one or more subsets of the structured data. 
However in the same field of endeavor of topic clustering Chen teaches wherein the operations further comprise causing data items of the unstructured data to be displayed to the user, including limiting display of the data items of the unstructured data to data items that correspond with data items included in the selected one or more subsets of the structured data(Chen, para 0067-0069  and element 540 of fig. 5 disclose limiting the display at user interface of unstructured data such as content item from where structural data such as topics are extracted from “the content item is hidden from the UI at 540 and the process may end for the content item”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of contents by their relevancy scores of Szarvas, Zhang and Takatoshi into displaying of unstructured contents of Chen to produce an expected result of providing users an option to view source of the structured data. The modification would be obvious because one of ordinary skill in the art would be motivated to view the origin of extracted structural data.

Regarding Claim 19 (Previously presented), Szarvas, Zhang and Takatoshi teach all the limitations of claim 18 and Szarvas further teaches wherein the machine readable instructions, when executed by the one or more processors(Szarvas, Fig. 7 further teaches a computing system having processors, storages for executing instructions), 
Takatoshi further teaches including causing visual representations of respective inference quality levels of respective ones of the multiple subsets to be displayed to the user (Takatoshi, Fig. 13 discloses providing users an option to display contents by selecting different level of inference quality (relevance quality/score) by selecting and indicating degree of relevancy of contents).
But they don’t explicitly teach cause the one or more processors to cause multiple subsets of the set of the structured data to be simultaneously displayed to the user, 
However in the same field of endeavor of topic clustering Chen teaches wherein causing the selected one or more subsets of the set of structural data to be displayed to the user comprises causing multiple subsets of the set of the structured data to be simultaneously displayed to the user (Chen, para 0072 and element 640 of Fig. 6 teaches a means for displaying selected structural data (topics) by their quality (threshold); as the slider 640 is moving multiple sets of contents are getting included for display “A user can interactively initiate threshold windows, shown as boxes 640 with borders, and dynamically adjust the thresholds by dragging them. … All posts satisfying the criteria are highlighted in black, whereas others are colored in gray.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of contents by their relevancy scores of Szarvas, Zhang and Takatoshi into displaying of contents of multiple relevancy levels together of Chen to produce an expected result of providing users an option to view multiple datasets together. The modification would be obvious because one of ordinary skill in the art would be motivated to provide various ways of displaying datasets for user’s analysis.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Szarvas, Istvan et al (US Patent No. 10679015), hereafter, referred to as “Szarvas”, in view of Zhang, Ying et al (PGPUB Document No. 20170371869), hereafter, referred to as “Zhang”, in further view of Chiu, Patrick et al (PGPUB Document No. US20170228445), hereafter, referred to as “Chiu”.

Regarding claim 8  (Original), Szarvas and Zhang teach all the limitations of claim 1 but they don’t explicitly teach wherein providing the set of structured data to the user interface application comprises storing the set of structured data in a database accessible by the user interface application, 
However in the same field of endeavor Chiu teaches wherein providing the set of structured data to the user interface application comprises storing the set of structured data in a database accessible by the user interface application (Chiu, para 0046 discloses storing of structural data such as set of topic, person-topic in database which is accessed for user presentation  “In some implementations, the visualization database 112 stores collaboration data 230, set of topics 232, persons 234, person-person connections 236, person-topic connections 238, and other data. This data is used to present interactive visualizations of collaboration data (as discussed in more detail below)”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified structured data form unstructured of Szarvas and Zhang into saving of structured data of Chiu to produce an expected result of providing users an option for storing structured data in such a way so that stored data can be retrieved when needed. The modification would be obvious because one of ordinary skill in the art would be motivated to store structured data in a database system for quicker retrieval of data.




Response to Arguments 

I.	35 U.S.C §103

Applicant’s arguments filed on 4/15/2022 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 US Publication No. 20050097566 – discloses message parsing and translation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164